 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    HANNA Q. RHEE,                                    No. 2:18-CV-2274-KJM-DMC
11                       Plaintiff,
12             v.                                       ORDER
13    LISA VAN DE HEY, et al.,
14                       Defendants.
15

16                  Plaintiff, who is proceeding pro se, brings this civil action. The matter is currently

17   set for hearing on defendants’ amended motion to dismiss on October 31, 2018, before the

18   undersigned in Redding, California. The matter is also set for an initial scheduling conference

19   before the undersigned on November 28, 2018. Pending before the court are plaintiff’s requests

20   (Docs. 13 and 14) for clarification and for an extension of time to respond to defendants’

21   amended motion to dismiss.

22                  On August 23, 2018, the court issued findings and recommendations that this

23   action be dismissed. The hearing on defendants’ amended motion to dismiss and the initial

24   scheduling conference are both vacated pending review of the August 23, 2018, findings and

25   recommendations by the District Judge, and further briefing on defendants’ amended motion to

26   dismiss is suspended. In light of the foregoing, plaintiff’s requests for an extension of time are

27   denied.

28   ///
                                                        1
 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.    The October 31, 2018, hearing on defendants’ amended motion to dismiss

 3   is vacated;

 4                 2.    The November 28, 2018, initial scheduling conference is vacated;

 5                 3.    Further briefing on defendants’ motion to dismiss is suspended; and

 6                 4.    Plaintiff’s requests for an extension of time are denied.

 7

 8

 9   Dated: October 11, 2018
                                                         ____________________________________
10                                                       DENNIS M. COTA
11                                                       UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
